OPINION — AG — THE AG DOES NOT FEEL THAT UNDER THE AUTHORITIES CITED THE VEHICLE ON THE RIGHT AT AN INTERSECTION HAS THE " EXCLUSIVE RIGHT OF WAY AT ALL TIMES ". THE INVESTIGATING OFFICER IN MAKING A DETERMINATION OF WHO, IF ANYONE, SHOULD RECEIVE A CITATION IN AN INTERSECTION COLLISION OF THIS NATURE SHOULD ATTEMPT TO ASCERTAIN WHETHER THE VEHICLE ON THE LEFT REACHED THE INTERSECTION AN " APPRECIABLE " LENGTH OF TIME AHEAD OF THE ONE APPROACHING FROM THE RIGHT. SUCH OFFICER WOULD LIKELY MAKE THIS DETERMINATION FROM THE PHYSICAL FACTS BEFORE HIM, SUCH AS SKID MARKS, AREAS OF DAMAGE TO THE VEHICLE, POINT OF IMPACT, ETC. THESE ARE MATTERS OUTSIDE THE SCOPE OF THIS OPINION. CITE: 47 O.S. 1961, 11-401 [47-11-401], 69 O.S. 1961 583 [69-583] (CHARLES OWENS)